303




      OFFICE   OF THE ATTORNEY         GENERAL    OF TEXAS
                              AUSTIN




State Board of Xalrdrraeers      and
Austin, Tom8

Dear Mrs. Arbuoklo:




                                                  ion of thi8 Do-
                                                 IIbeen reoeired.


                                    numbered 83 re-
                                    January 13,,lOSO
                                   tine June 6, 1940
                          Johiuon, owner of the
                         oaaeiky, San Antonio, Texn8,
                         ure a 8ohool~llaenoeior
                         Sohool, Brady Bullding, San

                     oame to thlr deofsion because
     of the known facts listed below;
           a. Mr. Thomas A. Johnson purohased
              the Modern Beauty Sohool some
              two yearn ago looated in the Brady
State    Board of Hairdraeeereand Coeeetolcgt8t8,B&e Z


                     Building;,San Antonio, Taxa8, an4
                     raid rahsol 18 operated at thfr
                     tima under the name or the ?mQorn
                     W$s";; !J;h$ Ah;zG-d'ir

               b.    liponInrestigmtionby a member oi
                     tR0 Ward and tha IJeoretary, it
                     ~88 i0pod that six 8011i0r8tua0nt8
                     were in the Ikodern Beauty      Eohbel,
                     whioh W. Johnson tori88sn 'Amex*,
                     and there 8tudentr were working on
                     the pub110 for remuneration. A
                     rtatement was also ma40 to tha Board
                     by an ox-etude& that JtmlOr rtudent8
                     norke& on the pub110 in the Yoderi
                     Beauty 8ahool for psy.
               0.    Junior 8tudents ars taken from the
                     modern Beauty Sohool to ths Johneon
                     Beauty Aoabeny and allowed to work
                     on the publlo for remunexutlon.
               4.    At tho tlm8   thlr lnrertigation~68
                     maeado, tha matter was dlreuaredwith
                     Mx. John8on; and Re war will
                     xemit one hnndretlbollerr in91 0:
                     0r a 8eh881 lloen8e tar the meaexn
                     mautr    Sahool. Xe wa8 th m ldr lr ed
                     that thi8 8ku8tbe taken up with the
                     ontlre   Board.
               Wr.        was ldvlr o Juno
                      John8on          d   7, 1040 that
        he   must 8emrea rehool liconer for thi8 *Annox*,
        and we are lnalosinga socp of our aakuowle4ge-
        mant fra~~Mt. John8~n.
              *Wo re8poatiully a8k your opinion a8 to
        whether tho Board Is within its Fight in npwrt-
        I.IQa lloense for the Modera Beauty Sshool in
        ulow o? oplniolinumberad 837
               Wm     Board oonstrued     your   opinion   numbered
        83 to maan a8 long a8 a oo;eglrteoourse Cpfbeauty
        oulture is not taught in the Modern B8auty Sshool,
        a lioonrs w88 not required. You oan a8ebrtaln,
        howevtsr,f'roin
                      tb8 aforuasntlanadi!@'orrMtimI that
        both Jualor and Senior students atton the BEodern
        Bewt]r Sohool."
                                                                                       3.)5


state    Boati     of    Xalrdrees~rs        ana    c08mtologi8t8, pargo3


                        ?mm a copy o? tho letter rrom Lbr.
                lvo also quote
-8        A.      6ddrtBSSea
                 34ha8OR    t4 the State $OiWd O? 008SS-
tology, bearing data June 10, 1940, as iollowe:
              'lour letter o? ;lune7th noelred end La
        Nply wish to Bay that the cpieion of thb At-
        torney OIn*ral*a Dsgartimnt is *xnQtly 9s the
        @piniOJlthat   OBPlL Up ;A the  $WOIiOUS  di8Ou8%iOZi
        o? tho 8ituatlon,     namely 0 . . . ‘i? a aompkste
        OOW.8~ in Oo8mtOlo(Lylo taught       at oaah o? the
        eatabiirbaants,theu it till b8 neoess&ry to
        have two oertlflaate8     or registratisn . . ,
             VOW thr trUO ?a@tS in the O&Se are that
        th. other #Oh001 i. OAly Q9 kkil#X and OAlp
        hOU8.S #Q&B O? QUI 6hS.e. aad IIQatlldent.  StaZ'tS
        ana 0Omplat88 at war AMOX.    They start riha
        reaah a oart.4.n paint IA training a&? then are
        tnn.a?errudinto the Seaior Department in ths
        &IjOStiO BtildilJ&.
                 v'd are drflnltely not operatiLl&
                                               two Schools
        of boauty         oulture.
                            X? we were, we would be m~ro
        than glad to pay two UQ~ASOS. Last year tho
        Board assured um that it wa8 prfeotly all right
        a&l i? at this tlav you want te ham a hearln$
        en it at tb Attorney Qeuorai*a 0rria0,   we will
        be glad to do so, as the true ?aOts in the aaao
        will abow that we are abiding by the law."
                 Sections 11 and 18 a? Artlo1e %4b o?                        Vwnonc8
Atmotatod        Peaal     code,     read   RF) ?ollawar

               *Sea. 11. ft shall be aomprtsnt rar any
        pQr#On, ?lm or oorporationto apply to the State)
        Board 0r &airdr8sWr# and 0oa*tologi8ts for a
        certl?lcmteor rsglrtrationas a aesool o? beauty
        ault4are upon the payfiient o? One Bun&red Dollars
        (WJO)     l


             *( a ) EM rohool of B6auty Culture shall be
        granted a oertf?iQateo? reglatratlonWeas It
        She11     WplOp       6nd    ollintlriil   PpbA    it.   Star?   a   SU??i-
        OiSnt numbw of in#tru4t4r#,who #hall be registerad
        ilairdresssra
                    br cQ5a#t4iQgi#t#havlq had 6t leant
state    B0a.a    of               and Comietologists,
                       liairdre8sere                     Page   4




        thrw    (3) ysc~ropmatlOal axperlenao and htsh
        rrohooleduaatlon or the equivalent     thereof,
        and aaid lnrrtruators    rhall be required to paar
        a ~ lx a nfna tioa ro:a dua ted
                                     by the Bawd of maa-
        lners to /Irtsrsdnetheir fltnmsa a@ teachen,
        provided,however, that the erati;inatlon      of
        teaeherr shall not be zuquired of per8ona who
        hero been teaohlng the praetiee of Jmlrdreasin&,
        or somtolom      for three (3) rearm prior to the
        paseage of thlo Aet; and #hall saintair,on its
        oiaff on0 Dcator of ~eQlalne, a8 a coneultant
        who *hall looburo avmthl~ on *anltatlon,stemili-
        ration ana the ume of sntl3eptlosocnotstent
        with the pmtatlaalend thoontical requlrementr
        a6 to the olasaitlebooaupatioara5 provlOed by
        thiu Act, and shall po4seee appixratua     and equip-
        ~wnt for ths proper and full teaching of all
        aubjeatr of its ourrieulum; shall keep a daily
        reaord of the attenbanae of students;aalntaln
        regular elesrrend lnrtrllctlon    hours, eatabll8h
        grabs and bolU exaafnotlcaibefore lmulng al-
        ploms, ana ahall requlra a sohool tora of not
        lees than one thousand (1,000) home to be eom-
        plebe& in not less then sir (6) nontho for a %ota-
        pieta   oourm  of all or a siajorlty  ai the prea-
        tloe8 of hairdre8Olngand oosrutology,
             wee. 18. ‘Prcrlded that no aahool shall
        be ptittea to charge for work done by any
        ltuaent who haa not ooolglstedfifty p4r oant
        (80$) or ths tequir6a number of hours, as pro-
        v:Qsd in mation 11, subsroti4n (a).*
                 In our opinion Ho. 0-68A it warnheld that
             "It ie our opinion that ii a ooffipl6te
        aourae in hairdrawing and oomaetology irrtaught
        at each of the ostabliakaantr,then it will be
        neoeoaary for the owner to have two (0) Cartifi-
        aater of Regl8tration.*
           $hetber or not mr. Johnson ia operating two sex+
  arate eebools whe2’0complete oourue8 in hairdrersin(land
  oomtclogy are tmight at eaah of the eatabliahraante  i#
  a queatlon oi fact Chit we aan not pa8a upon. That 1s one
State Board of Elairdresm f and Cosmetologi~te, age    8


that mat ba determinedby the Board. Therefore,we oan
not oa~tegorlcally answer your quaatlon. It th6 Johneon
Beauty AaaCelcJrand the EoSarn Beauty Sohool ore oozblned
and ooapoee only one sohool, an4 a ooaplete aourae in
halrdreaalngen6 aoaxetologpIs not taught at each oi the
estebliokents, then it would not be neaessaryior the
owner to have two Certlrioatc6of Re&stratlon. However,
on the other hand, if the LGodernBeauty Sohool and tha
Johnson Beauty Aaadenzyare two reparcte and dlstkot
lohoola wham a cortplctecourse In halrdreeeingana ooa-
motology is taught at each or the 6alC 6chool8, then it
will be necemary for the owner to have two Certfiloetea
of Registration.
          Trmtlng that the foregoing 6atlmfaotorlly
ata0werayour inquiry, we are

                                  Yours very   truly

                              Al'TORRRY OZNERAL OF Tl!XAS



                                        Araell wllliame
                                             Aaalatant

Al:ew